Name: Commission Regulation (EEC) No 2071/89 of 11 July 1989 on determining the origin of photocopying apparatus, incorporating an optical system or of the contact type
 Type: Regulation
 Subject Matter: mechanical engineering;  international trade;  miscellaneous industries
 Date Published: nan

 No L 196/24 Official Journal of the European Communities 12. 7 . 89 COMMISSION REGULATION (EEC) No 2071/89 of 11 July 1989 on determining the origin of photocopying apparatus, incorporating an optical system or of the contact type T^E COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Regulation (EEC) No 802/68 of the Council of 27 June 1968 on the common definition of the concept of the origin of goods ('), as last amended by Regulation (EEC) No 3860/87 (2), and in particular Article 14 thereof, Whereas Article 5 of Regulation (EEC) No 802/68 provides that a product in the production of which two or more countries were concerned shall be regarded as originating in the country in which the last substantial process or operation that is economically justified was performed, having been carried out in an undertaking equipped for the purpose, and resulting in the manufacture of a new product or representing an important stage of manufacture ; Whereas, in the production of a photocopying apparatus, incorporating an optical system or of the contact type, the assembly operations accompanied by the manufacture of the harness, drum, rollers, side plates, roller bearings, screws and nuts do not constitute a process or operation within the meaning of Article 5 of Regulation (EEC) No 802/68 ; Whereas the assembly operations in question accompanied by the manufacture of the abovementioned components are, with regard to the totality of the operations necessary for the production of the photocopy machines concerned so significantly less important than the other operations (manufacture of complicated or technically sophisticated components such as the various printed circuit boards, lenses, various motors and high-voltage generators) that they cannot be considered as being, whether individually or collectively, the last substantial operation within the meaning of Article 5 of Regulation (EEC) No 802/68 ; whereas, consequently, they do not confer the origin of the country in which they have been carried out ; Whereas, in the absence of concurring opinion from the Committee on Origin, the Commission was not able to adopt the provisions which it had envisaged in this connection in accordance with the procedure provided for in Article 14 (3) (a) of Regulation (EEC) No 802/68 ; whereas, in pursuance of the provisions of paragraph 3 (b) and (c) of that Article, the Commission submitted to the Council a proposal relating to the measures to be taken ; whereas, by the end of a period of three months since the matter was placed before the Council , the latter has not acted, HAS ADOPTED THIS REGULATION : Article 1 The manufacture of photocopying apparatus, incorpo ­ rating an optical sytem or of the contact type, falling within CN code ex 9009 shall not confer on the said apparatus the origin of the country where it was carried out when only the operations listed in column 3 of the Annex are effected. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 July 1989. For the Commission Christiane SCRIVENER Member of the Commission 0 OJ No L 148, 28. 6 . 1968, p. 1 . Ã 1) OJ No L 363, 23. 12. 1987, p. 30. 12. 7 . 89 Official Journal of the European Communities No L 196/25 ANNEX CN codes Description of product Process or operation carried out on non-originating materials that does not confer the status of originating products 0 ) (2) (3) ex 9009 Photocopying apparatus incorporating an optical system or of the contact type Assembly of photocopying apparatus accompanied by the manufacture of the harness, drum, rollers, side plates, roller bearings, screws and nuts